Title: From Thomas Jefferson to John Mason, 2 September 1788
From: Jefferson, Thomas
To: Mason, John


          
            
              Sir
            
            Paris Sep. 2. 1788.
          
          I have duly received your favor of Aug. 23. as well as the one from your father which was therein inclosed. I am always happy to hear of his good health, and shall with great pleasure comply with his wishes that I should render you such services as may come within my line. I think the position you have taken at Bordeaux must be a good one, and a trade judiciously conducted between that port and the United states may be advantageous. That it should prove so in your hands will be my sincere prayer. On what footing the Farmers general receive the tobaccoes of Mr. Morris I am not able to tell you, as it is their secret, and they are closemouthed. I shall be happy to see you whenever your views either of business or amusement may lead you to Paris, and am with great attachment Sir Your most obedient & most humble servt.,
          
            Th: Jefferson
          
          
            P.S. Should you be writing soon to your father, I will thank you to present me to him very affectionately.
          
        